C 1 cv-1 1 N . ; ag . / / ag

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN ;

Plaintiff, Case No. 18-1370]
V.

Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,

Defendant

 

PLAINTIFF’S PRELIMINARY WITNESS LIST
RE INARY WITNESS LIST

Plaintiff, through its attorneys, submits the following list of Witnesses that it
shall, or may, call at trial of the above-captioned matter:

1. Dean Bradley, Business Manager, Local 17, IBEW

2. Jeff Mitchell, Assistant Business Manager, Local 17, IBEW

3. Kevin Shaffer, Former Business manager, Local 17, IBEW

These witnesses wil] testify to introduce into evidence the relevant collective
bargaining agreements, contribution Teports and the relevant trust documents and
will describe the work performed by the defendant and discuss prior negotiations

between the parties.
Case 3:18-cv-13701-RHC-SDD ECF No. 23, PagelD.307 Filed 05/31/19 Page 2 of 3

4. Charles D. Nichols or Kem Whatley, Auditors Stefansky, Holloway &
Nichols.

These witnesses will testify regarding their audit of the defendant’s wage
and other company records;

a Defendant’s agents, employees and/or subcontractors and any other
persons who will testify regarding the work they performed for defendant.

6. Keeper of the records of defendant.

7. Keeper of the records of plaintiff fund.

8. All witnesses, including experts, listed in defendant’s witness list.
9. All additional witnesses whose identity may become known through
discovery.

10 ‘Plaintiff reserves the right to add any and all witnesses as they become
known and necessary through the course of this litigation.
Respectfully submitted,
WATKINS, PAWLICK, CALATI, & PRIFTI, PC

BY: George H. Kruszewski
GEORGE H. KRUSZEWSKI (P25857)
Attorney for Plaintiffs
1423 E. 12 Mile Road Madison Heights, Michigan
48071
(248) 658-0800
May 31, 2019 gkruszewski(@wpcplaw.com
Case 3:18-cv-13701-RHC-SDD ECF No. 23, PagelD.308 Filed 05/31/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on May 31, 2019, I caused to be electronically filed the

foregoing paper with the Clerk of the Court using the ECF system which will send
notification of such filing to all attorneys of record.

Respectfully submitted,

WATKINS, PAWLICK, CALATI, & PRIFTI, PC

BY: George H. Kruszewski

GEORGE H. KRUSZEWSKI (P25857)

Attorney for Plaintiffs

1423 E. 12 Mile Road Madison Heights, Michigan

48071

(248) 658-0800
May 31, 2019 gkruszewski(@wpcplaw.com

 
